243 Wis.2d 476 (2001)
2001 WI 56
627 N.W.2d 484
STATE of Wisconsin, Plaintiff-Respondent-Petitioner,[]
v.
Ondra BOND, Defendant-Appellant.
No. 98-3139-CR.
Supreme Court of Wisconsin.
Oral argument May 2, 2001.
Decided May 31, 2001.
For the petitioner-respondent-petitioner the cause was argued by Marguerite M. Moeller, assistant attorney *477 general, with whom on the briefs was James E. Doyle, attorney general.
For the defendant-appellant there was a brief and oral argument by Ellen Henak, assistant state public defender.
¶ 1. PER CURIAM.
The court is equally divided on whether to affirm or reverse the decision of the court of appeals. Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley, and Justice David T. Prosser would affirm; Justice William A. Bablitch, Justice Jon P. Wilcox, and Justice N. Patrick Crooks would reverse. Justice Diane S. Sykes did not participate.
[1]
¶ 2. Accordingly, the decision of the court of appeals is affirmed.
NOTES
[]  Motion for reconsideration denied September 21, 2001.